ITEMID: 001-76143
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF POCUCA v. CROATIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1 (length);Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1935 and lives in Split. He is a pensioner.
5. The applicant submitted that his pension had been regularly adjusted in line with the increase in wages according to section 30 of the 1991 Pension Insurance Act (Zakon o osnovnim pravima iz mirovinskog i invalidskog osiguranja, Official Gazette no. 53/1991 of 8 October 1991).
6. On 19 February 1997 the Act on Adjustment of Pensions and Other Benefits from Pension and Invalidity Insurance Funds and on Management of the Pension and Invalidity Insurance Funds (Zakon o usklađivanju mirovina i drugih novčanih primanja iz mirovinskog i invalidskog osiguranja, te upravljanju fondovima mirovinskog i invalidskog osiguranja, Official Gazette no. 20/1997 of 19 February 1997 – “the Pension Adjustment Act”) entered into force, derogating, inter alia, section 30 of the 1991 Pension Insurance Act. Section 3 of the new law provided that the pensions were to be adjusted in line with the increase in living expenses.
7. On 12 May 1998 the Constitutional Court quashed certain provisions, including section 3, of the aforementioned 1997 legislation as unconstitutional. The Government submitted that, as a result thereof, 427,809 applications had been filed with the Croatian Pension Fund’s regional offices by those seeking adjustment of their pensions in accordance with the Constitutional Court’s decision, that is, in line with the increase in wages.
8. On 23 June 1998 the applicant applied to the Croatian Pension Fund, Split Office seeking adjustment of his pension for the period between August 1993 and June 1998.
9. Since the Split Office did not render a decision within the statutory time-limit of two months, on 25 August 1998 the applicant lodged an appeal for failure to respond (see paragraph 25 below) with the Croatian Pension Fund, Central Office as if his request had been denied.
10. Given that the Central Office also failed to decide on this appeal within the statutory time-limit of two months, on 5 November 1998 the applicant brought an action for failure to respond (see paragraph 26 below) with the Administrative Court (Upravni sud Republike Hrvatske) under the Administrative Disputes Act.
11. On 8 December 2000 the Pensions Increase Act (Zakon o povećanju mirovina radi otklanjanja razlika u razini mirovina ostvarenih u različitim razdobljima, Official Gazette no. 127/2000 of 20 December 2000) entered into force. Stating as its aim the implementation of the Constitutional Court’s decision, the Act increased the pensions of those retired before 31 December 1998. On 19 December 2001 the Constitutional Court refused to institute proceedings for abstract constitutional review of the Act.
12. On 28 December 2001 the Administrative Court adopted a judgment ordering the Central Office to decide on the applicant’s appeal within 60 days. It also instructed the Central Office to adjust the applicant’s pension for the period between January 1997 and June 1998 in line with the increase in wages, pursuant to the section 30 of the 1991 Pension Insurance Act, but also taking into consideration the increase already provided by the Pensions Increase Act.
13. On 5 March 2002 the applicant lodged a constitutional complaint challenging the Administrative Court’s judgment and complaining about the length of the proceedings. He argued that the court had instructed the Central Office wrongfully. He also alleged that the Croatian Pension Fund and the Administrative Court had failed to decide on his case within a reasonable time.
14. On 4 July 2002 the Constitutional Court declared the applicant’s complaint inadmissible. In respect of the Administrative Court’s judgment, it found the complaint premature since the administrative proceedings were still pending. In respect of the length of the proceedings, it held that the applicant had lodged the constitutional complaint when the case had already been decided; however that remedy could only be used while the proceedings before the Administrative Court were still pending.
15. Meanwhile, following the judgment of the Administrative Court of 28 December 2001, on 2 April 2002 the Central Office ordered the Split Office to issue a decision in the applicant’s case.
16. On 23 July 2002 the Split Office dismissed the applicant’s request. It held that it was not possible to adjust the applicant’s pension for the period and in the manner indicated by the Administrative Court since no subordinate legislation had been adopted enabling the Fund to calculate the exact amount of the applicant’s pension for that period in line with increase of wages. In any event, the applicant’s pension had been increased by the Pensions Increase Act, which had fully implemented the Constitutional Court’s decision of 12 May 1998. The applicant appealed.
17. On 21 October 2002 the Central Office dismissed the appeal.
18. On 29 November 2002 the applicant brought an action with the Administrative Court challenging the decision of the Central Office.
19. On 5 August 2004 the Act on the Implementation of the Constitutional Court’s Decision of 12 May 1998 (Zakon o provođenju odluke Ustavnog suda od 12. svibnja 1998., Official Gazette no. 105/2004 of 28 July 2004 – “the Implementation Act”) entered into force. Section 2 provides that retired persons whose pensions were reduced in the period between 1 September 1993 and 31 December 1998 (“the pensioners”) have a right to compensation calculated as a difference between the pension to which they had been entitled and the pension actually received during that period, taking into account the increases provided by the Pensions Increase Act. The compensation was to be obtained through a special fund that was to be established by subsequent legislation.
20. On 29 July 2005 the Pensioners Fund Act (Zakon o umirovljeničkom fondu, Official Gazette no. 93/2005 of 29 July 2005) entered into force. The Act provides that each pensioner has a right to a share in the Fund depending on the amount of compensation he or she is entitled to. In particular, section 41(1) provides that pensioners, who had already been compensated on the basis of a final and enforceable court decision, are not entitled to compensation from the Pensioners Fund. Section 41(2) provides that pensioners involved in pending administrative proceedings, instituted with a view to obtaining compensation (adjustment of their pensions), shall obtain that compensation pursuant to the Pensioners Fund Act.
21. On 29 December 2005 the Administrative Court gave judgment dismissing the applicant’s claim. It found that the applicant actually retired under a special statute regulating the pensions of military personnel and that therefore the Constitutional Court’s decision of 12 May 1998 had not mandated the increase of his pension. This had been confirmed by the subsequent legislation (see paragraphs 11, 19 and 20 above) implementing that decision. In any event, the legal gap that had followed the decision of the Constitutional Court had been overcome by that legislation. Therefore, the applicant’s claim for the adjustment of his pension would have already been satisfied by increases provided therein. The judgment was served on the applicant on 26 January 2006.
22. On 17 February 2006 the applicant lodged a constitutional complaint with the Constitutional Court against that judgment. The proceedings are currently pending before that court.
23. Article 29 § 1 of the Constitution (Ustav Republike Hrvatske, Official Gazette no. 41/2001 of 7 May 2001) reads as follows:
“In the determination of his rights and obligations or of any criminal charge against him, everyone is entitled to a fair hearing within a reasonable time by an independent and impartial court established by law.”
24. The relevant part of section 63 of the Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette no. 49/2002 of 3 May 2002 – “the Constitutional Court Act”) reads as follows:
“(1) The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the competent court fails to decide a claim concerning the individual’s rights and obligations or a criminal charge against him or her within a reasonable time ...
(2) If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the competent court must decide the case on the merits...
(3) In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
25. The relevant provisions of the Administrative Procedure Act (Zakon o općem upravnom postupku, Official Gazette no. 53/1991 of 8 October 1991) provide as follows:
Section 218(1) provides that in simple matters, where there is no need to undertake separate examination proceedings, an administrative authority shall give a decision and serve it on a party within one month following the submission of an application. In all other, more complex cases, the authority shall give a decision and serve it on a party within two months.
Section 218(2) provides that a party whose application has not been decided and served within the time-limits set out in paragraph (1) may lodge an appeal (appeal for failure to respond, žalba zbog šutnje administracije) as if his or her application had been dismissed.
Section 247(1) provides that the decision on the appeal shall be given and served on a party as soon as possible but at the latest within two months following the submission of the appeal.
Section 246(1) provides that the second-instance administrative authority deciding on the appeal for failure to respond shall request the first-instance authority to give reasons for its omission. If it finds that the failure to respond was attributable to the party or the reasons for such omission were otherwise justified, the second-instance authority shall order the first-instance authority to give a decision within one month. If it finds that the omission was not justified, it shall request the case-file.
Section 246(2) provides that if the case-file contains sufficient information, the second-instance administrative authority shall decide the case. Otherwise, it shall first hear the case and take evidence, and then give a decision. Exceptionally, if it considers that such a procedure would save time and costs, it shall order the first-instance authority to hear the case and take evidence within a specified time-limit, whereupon it shall decide the case itself. Such a decision shall be final.
26. The relevant provisions of the Administrative Disputes Act (Zakon o upravnim sporovima, Official Gazette nos. 53/1991, 9/92 and 77/92) provide as follows:
Section 26(1) provides that if the appellate authority fails to give a decision on a party’s appeal against the first-instance decision within sixty days, and fails to do so upon a repeated request within a further period of seven days, the party may bring an action in the Administrative Court (action for failure to respond, tužba zbog šutnje administracije), as if his or her appeal had been dismissed.
Section 26(2) provides that when the first-instance administrative authority fails to give a decision against which no appeal lies, the party may directly bring an action in the Administrative Court.
Section 26(3) provides that, in matters where the right of appeal exists, if a first-instance administrative authority fails to give a decision on a party’s application within sixty days, the party may submit his or her application to the appellate administrative authority. Against the latter authority’s decision the party may bring an action in the Administrative Court, and if the authority fails to give a decision, the party may bring an administrative action under the conditions set out in paragraph 1.
Section 42(5) provides that when the Administrative Court, following the action for failure to respond, finds for the plaintiff, it shall either instruct the respondent administrative authority how to decide the case on points of law, or shall itself rule on the application (acting as a court of full jurisdiction under paragraph 2 of section 64).
Section 64(1) provides that, in the execution of the judgment rendered under section 42(5), the administrative authority shall issue its decision immediately but at the latest within 30 days. Otherwise, a party may by a special submission request it to do so. If the authority does not issue a decision within seven days following that request, a party may apply to the Administrative Court.
Section 64(2) provides that if such an application is made, the Administrative Court shall first ask the administrative authority to give reasons for its omission. The authority shall reply immediately but at the latest within seven days. If the authority fails to do so, or if the reasons given do not justify the failure to decide, the Administrative Court shall give a decision entirely substituting for the decision of the administrative authority.
27. In case no. U-IIIA/635/2004 of 25 November 2004, the Constitutional Court was seized under Section 63 of the Constitutional Court Act to examine the length of administrative proceedings instituted in July 1996 when the complainant had brought an action in the Administrative Court for the Ministry of Defence’s failure to give a decision in his case. In October 1998 the Administrative Court ordered the Ministry to give a decision within 30 days. The Ministry gave a negative decision in July 1999. The complainant then brought a second administrative action, challenging that decision. In September 2000 the Administrative Court quashed the impugned decision and remitted the case. The Ministry again gave a negative decision and served it on the complainant in January 2004. On 18 February 2004 the complainant had brought a third administrative action, which was dismissed by the Administrative Court in June 2004. Meanwhile, on 25 February 2004 he lodged his constitutional complaint arguing that the Constitutional Court should, like the European Court of Human Rights, take into consideration the overall length of administrative proceedings when examining whether or not they exceeded a reasonable time.
Following its previous practice (decisions no. U-III-2467/2001 of 27 February 2002, and U-IIIA/3638/2003 of 18 February 2004), the Constitutional Court held that only the inactivity of the judicial authorities was relevant for a breach of Article 29 § 1 of the Constitution. In its view it was not possible for proceedings before the administrative authorities to last unreasonably long because the statutes regulating those proceedings contained the presumption that the application had been dismissed if the administrative authorities failed to give a decision within the statutory time-limits (see paragraphs 25 and 26 above). The Constitutional Court therefore examined only the length of the proceedings in their part between the introduction of the complainant’s third action in the Administrative Court and the lodging of the constitutional complaint. It dismissed the constitutional complaint finding that the proceedings had lasted only seven days.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
